Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on March 10, 2021.
Claims 1, 3-5, 7, 8, 10-14, 16-18 and 20 have been amended.
Claims 2, 9 and 15 have been canceled.
Claims 1, 3-8, 10-14 and 16-20 are currently pending and have been examined. 

Previous Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 1, 8 and 14 have overcome the previous rejections and are therefore withdrawn.

Previous Claim Rejections - 35 USC § 101
Based on the amendment to claims 1, 8 and 14, the Examiner has determined that the limitation of providing the personalized feed to a third-party server for inclusion on a social component of a website renders the claims eligible because the judicial exception has been integrated into the practical application of publishing the personalized feed on a third party website and therefore the feed is not restricted to the user for which it was personalized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3,4, 7, 8, 10,11,14, 16,17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20120016875), in view of Ozzie et al. (US 20110179020 in view of Markov et al. (US 20070143260) in  view of Voigt et al. (US Pub. No. 2012/0185486).
Regarding claims 1,8 & 14, Jin teaches a computer-implemented method for tracking feeds in a social network fora user [claim 1], a computer program product for tracking feeds in a social network for a user, the computer program product comprising a non-transitory computer readable medium storing a computer readable program, wherein the computer readable program when executed on a computer causes the computer to perform steps [claim 8] and a system for tracking feeds in a social network fora user (Jin: [0052] discussing "the adaptive search personalization module 122 infers a user's interests on various topics and on people from a variety of online social activities, including blogging, social bookmarking, people tagging, etc. The adaptive search personalization module 122 creates and maintains an interest profile for every user." which may be used for "news feed filtering" and [0020] discussing "a social networking environment wherein "data servers 108, in one embodiment, comprise searchable data 114 such as internet webpages, news feeds, or any other type of data that is searchable and returnable to a user in response to a query."), the system comprising: one or more processors (Jin: [0076] discussing "processing system 700"); a feed module stored on a memory and executable by the one or more processors, the feed module communicatively coupled to the social network and configured to receive a social information feed from the social network (Jin: [0020] discussing "data servers 108, in one embodiment, comprise searchable data 114 such as internet webpages, news feeds, or any other type of data that is searchable and returnable to a user in response to a query." and [0020] discussing "The social system server(s) 106 comprises social system data 112 associated with one or more social environments such as, but not limited to, a social networking environment." and [0052] discussing "It should be noted that the embodiments discussed above are not limited to web/Internet searches. For example, these embodiments can be easily generalized to support other applications, such as selective information distribution, news feed filtering, and article recommendation."); and a personalization module stored on the memory and executable by the one or more processors, the personalization module communicatively coupled to the feed module and configured to receive the social information feed from the feed module [claim 14] (Jin: [0023] discussing "The adaptive search personalization module 122, in one embodiment, provides a personalized search system that infers users' preferences from their activities on a variety of online social systems."), comprising: retrieving, by a personalization module of a remote server, a category that is determined based on profile information of the user; receiving, by a feed module of the remote server, a social information feed from the social network; organizing, by an organization engine of the remote server, the social information feed into a categorized feed based on a published time of each content item in the feed, the categorized feed including all content items in the social information feed that match the category (Jin: [0057] discussing "A news system would like to recommend a small number of news articles to individual subscribers every day. The challenge is to determine which articles may be interesting to a certain subscriber. With the user interest profiles provided by our system, such a task can be easily achieved. Given a pool of news articles for the day, the news system computes a matching score between each article and the interest profile [category] of a target subscriber." [office note: the day the post is shared is interpreted as a published time of content wherein a user's feed may be categorized to show only the posts for the current day which also match their interest profile]); receiving, by the remote server, a search query submitted by the user from a client device (Jin: [0030] discussing "A user, via the user interface 132, submits a search query that is received by the adaptive search personalization module 122."); extracting, by a feature extraction module of the remote server, a first keyword from the search query submitted by the user (Jin: [0030] discussing "Upon receiving the search query the adaptive search personalization module 122 processes the query as follows. The adaptive search personalization module 122 forwards the query to an underlying search engine 116. The search engine 116, via the data search 118, searches the data 108 at the data server 114 and returns search data 120 such as a number of webpages relevant to the query." and [0052] discussing "It should be noted that the embodiments discussed above are not limited to web/Internet searches. For example, these embodiments can be easily generalized to support other applications, such as selective information distribution, news feed filtering, and article recommendation." [office note: it is interpreted that search results are returned in response to at least one keyword from the input query]); retrieving, by the personalization module of the remote server, the profile information associated with the user that submitted the search query; extracting, by the feature extraction module of the remote server, a second keyword from the profile information associated with the user that submitted the search query, wherein the second keyword is gathered from the profile information by the remote server (Jin: [0030] discussing "The adaptive search personalization module 122 retrieves an interest vector 134 from the user's interest profile 130. Each element of the interest vector 134 comprises a word [keyword] and an importance score indicating the degree of interest. When constructing the interest vector 134 for a user, contributions from different social information sources can carry different weights." and [0057] discussing "One example of computing the matching score is to compute the cosine similarity between the keyword vector of an article and the keywords in the interest profile of the subscriber."); filtering, by a filter module of the remote server, the categorized feed based on a comparison between the categorized feed of content items and the first keyword that was extracted from the search query submitted by the user, the second keyword extracted from the profile information associated with the user that submitted the search query to generate a personalized feed for the user; and providing, by remote server, the generated personalized feed for the user for display on a screen of the client device of the user (Jin: [0031] discussing "For each of the top n webpages (e.g., n=100) returned by the search engine 116, the adaptive search personalization module 122, via the search results personalizer 128, computes an interest-similarity score based on how well the webpage matches the user's interest vector 134 [having the second keyword]. For each webpage, the adaptive search personalization module 122, via the search results personalizer 128, computes a final ranking score by combining its relevance score [based on first keyword] and its interest similarity score [based on second keyword]. There is a personalization degree parameter 133 that determines how much the final score is affected by the interest score. The adaptive search personalization module 122, via the search results personalizer 128, sorts the webpages according to their ranking scores and returns the stored list of results to the user via the user interface 132." and [0052] discussing "It should be noted that the embodiments discussed above are not limited to web/Internet searches. For example, these embodiments can be easily generalized to support other applications, such as selective information distribution, news feed filtering, and article recommendation." and [0057] discussing "A news system would like to recommend a small number of news articles to individual subscribers every day. The challenge is to determine which articles may be interesting to a certain subscriber. With the user interest profiles provided by our system, such a task can be easily achieved. Given a pool of news articles for the day, the news system computes a matching score between each article and the interest profile of a target subscriber."). 
Jin does not explicitly teach the category from a set of categories, wherein the set of categories define topics of content items in the feeds; wherein the second keyword is implicitly gathered from the profile information by the remote server without explicitly being provided by the user; and determining, by the remote server, real-time location area information of the user based on a predetermined radius from a centerpoint determined by a GPS signal associated with the client device of the user; and filtering based on the real-time location area information of the user that was based on the predetermined radius from the center point determined by the GPS signal associated with the client device of the user. 
However, in the same field of endeavor, Ozzie teaches selection of a category from a set of categories, wherein the set of categories define topics of content items in the feeds (Ozzie: [0029] discussing "the service may receive a set of topics 20 that are of interest to the user 12, and may generate a set of topical data feeds comprising the data items 18 associated with the topics 20 identified by the user 12. These topical data feeds may be presented to the user 12 in response to the specification of topics 20" and [0030] discussing "the topical data feed aggregation service 44 may select the data items 18 that are associated with the topic 20, and may generate a topical data feed 48 comprising the data items 18 associated with the topic 20." and [0037] discussing "the topics 20 associated with the data items 18 may comprise, e.g., individuals, locations, objects, events, or concepts" and [0055] discussing "the user 12 may simply specify a set of topics 20 that are of interest to the user 12, such as by providing a set of keywords or selecting from a list of available topics 20 for which an embodiment of these techniques is configured to provide topical data feeds 48. Alternatively or additionally, one or more topics 20 may be inferred based on information about the user 12."); and determining, by the remote server, location area information of the user (Ozzie: [0037] discussing "the topics 20 associated with the data items 18 may comprise, e.g., individuals, locations, objects, events, or concepts." and [0055] discussing "at least one user descriptor of the user 12 may be identified, such as information about the user 12 stored in a user profile (e.g., the age, geographic location, profession, or described interests of the user 12), and based on the user descriptor, at least one topic 20 may be inferred as of potential interest to the user 12." and [0040] discussing "a GPS-based mapping software").
Ozzie additionally discloses  organizing a feed based on a published time of each content item. ([0056]: date items can be ordered in various ways (e.g., chronologically).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the personalization module as taught by Jin to include the topical analysis ordered chronologically as taught by Ozzie with the motivation of generating topical data feeds which may be delivered to the user in response to the topics of interest to the user (Ozzie: [0030]). 
Lastly, in the same field of endeavor, as search and information systems Markov teaches wherein the second keyword is implicitly gathered from the profile information by the remote server without explicitly being provided by the user (Markov: [0044] discussing "The user model 700 is employed to augment data searches and results/promotional ranking from generalized searches and to facilitate rich data processing according to determined user activity data. One aspect in successful personalization is to build a model of the user that accurately reflects their interests and is easy to maintain and adapt to changes regarding long-term and short-term interests. The user model can be obtained from a variety of sources, including but not limited to: From a history of computing context at 710 which can be obtained from local, mobile, or remote sources (e.g., applications open, content of those applications, and detailed history of such interactions including locations); From an index of content previously encountered at 720 (e.g., documents, web pages, email, Instant Messages, notes, calendar appointments, and so forth); From monitoring client interactions at 730 including recent or frequent contacts, topics of interest derived from keywords, relationships in an organizational chart, appointments, and so forth; From a history or log of previous web pages or local/remote data sites visited including a history of previous search queries at 740; From a profile of user interests at 750 which can be specified explicitly or implicitly derived via background monitoring; From demographic information at 760 (e.g., location, gender, age, background, job category, and so forth)."); and determining by the remote server, real-time location area information of the user based on a predetermined radius from a centerpoint determined by a GPS signal associated with the client device of the user and filtering based on the real-time location area information of the user that was based on the predetermined radius from the center point determined by the GPS signal associated with the client device of the user (Markov: [0003] discussing "Customized targeting allows showing ads to people searching for results in a defined area including within a defined radius [predetermined distance from center] and within defined borders." wherein "keywords can also be defined to target local or regional businesses. The keywords system may analyze a searcher's query (for example "New York restaurant") to establish what location that person is searching for. The system may also take note of the person's Internet Protocol (IP) address to see where he or she is searching from." and [0049] discussing "various data acquisition components that record or log user event data (e.g., cell phone, acoustical activity recorded by microphone, Global Positioning System (GPS), electronic calendar, vision monitoring equipment, desktop activity, web site interaction and so forth)" and [0046] discussing "It may be desirable that location information is used from only today or other time period. The parameters can be manipulated automatically to create subsets (e.g., via an optimization process that varies parameters and tests response from user or system) or users can vary one or more of these parameters via a user interface, wherein such settings can be a function of the nature of the query, the time of day, day of week, or other contextual or activity-based observations."). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the news feed filtering based on location as taught by modified Jin to include the implicit keyword determination and GPS based location determination as taught by Markov with the motivation of adapting the system to keyword-based advertisements which delivers targeted content to users searching for content online while still respecting the privacy of the users (Markov: [0006). 
Jin further discloses that newsfeeds have been subscribed to by the user ([0057]: news system would like to recommend a small number of news articles to individual subscribers every day) and a home page including the personalized feed. (Fig. 5 and [0072]: The adaptive search personalization module sorts the search results and returns the sorted list to the user.)  Jin does not disclose that the personalized feed is provided to a third-party server for inclusion on a social component of a website.
Voigt, however, discloses feed syndication that posts the feed to other social networks, including Facebook and Twitter. ([0073]; Fig. 11).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the news feed posting as taught by modified Jin to include posting the feed to other social networks as taught by Voigt with the motivation of alerting other users having a certain relationship with the posting user to view relevant events from their social networks. (Voigt; [0071]).
Regarding claims 3, 10 & 16, modified Jin teaches the method of claim 1, the computer program product of claim 8, and the system of claim 14, and Jin further teaches wherein filtering the categorized feed further comprises sorting the categorized feed (Jin: [0031] discussing "The adaptive search personalization module 122, via the search results personalizer 128, sorts the webpages according to their ranking scores and returns the stored list of results to the user via the user interface 132."). 
Regarding claims 4, 11 & 17, modified Jin teaches the method of claim 1, the computer program product of claim 8, and the system of claim 14, and Jin further teaches wherein the profile information associated with the user includes at least one of: demographic information, an interest (Jin: [0023] discussing "The adaptive search personalization module 122, in one embodiment, provides a personalized search system that infers users' preferences from their activities on a variety of online social systems. Information from different social systems is integrated to provide a comprehensive picture on a user's personal interests." and [0027] discussing "very accurate information about users' interests can be learned from their online social activities. Many online social activities, such as bookmarking and blogging, are actively initiated by users" and [0022] discussing "a user is able to provide feedback on personalized search results so that the adaptive search personalization module 122 can update and improve the user interest profile 130 associated with that given user."), a hobby, an address, an educational background, a working experience, a social graph (Jin: [0053] discussing "a user's interests on other people can be included in a user's general interest profile. For example, it is possible to infer user's social connection with others by mining social information sources such as people-tagging, blogs, Activities, organizational report chains and even publication co-authoring."), a website membership, a blog membership (Jin: [0052] discussing "the adaptive search personalization module 122 infers a user's interests on various topics and on people from a variety of online social activities, including blogging, social bookmarking, people tagging, etc. The adaptive search personalization module 122 creates and maintains an interest profile for every user."), a website browsing history, a querying history in a search engine (Jin: [0003] discussing "Personalized searching, which customizes search results based on a user's interests, has the potential to significantly improve a user's search efficiency. Some conventional solutions extract users' interests from a variety of information sources, such as search history, emails, desktop documents, and so on."), a newsfeed subscription, and a website connection. 
Regarding claims 7 & 20, modified Jin teaches the method of claim 1 and the system of claim 14, and Jin further teaches wherein the categorized feed is organized based on one or more of a number of comments that are attached to each content item (Jin: [0053] discussing "a user's interests on other people can be included in a user's general interest profile" wherein "the strength of connection between Alice and Bob may be the sum of the number of times Alice comments on Bob's blogs, and vice versa.") and times that each content item has been read in the social network (Jin: [0054] discussing "adaptive search personalization module 122 can determine relevance by observing which search results are clicked by the user" wherein "the adaptive search personalization module 122 can observe which distributed messages are actually read by a receiver and/or how the receiver rates the messages. For another example, in a recommendation system, the adaptive search personalization module 122 can observe which recommended items are actually taken by the target user. Once an application determines which messages or items are considered useful by the target user, the adaptive embodiments discussed above can be employed to adjust the corresponding user's interest profile.").  

Claims 5,12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin/Ozzie/ Markov/Voigt, as per claims 1,8 & 14 above, and further in view of Skudlark et al. (US 20100057560). 
Regarding claims 5, 12 & 18, modified Jin teaches the method of claim 1, the computer program product of claim 8, and the system of claim 14, but Jin does not disclose wherein the social information feed is anonymized prior to receiving from the social network. 
However, in the same field of endeavor, Skudlark teaches social information feed is anonymized prior to receiving from the social network (Skudlark: at least Fig. 2 and associated text, particularly [0057]-[0058]; Abstract; [0037]; [0046]; [0050]). At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the method for tracking feeds in a social network, as taught by Jin, with the ability to anonymize the social information feed prior to receiving from the social network, as taught by Skudlark, for the advantage of providing security and anonymity for such data, increasing privacy (Skudlark: [0012]). 

Claims 6,13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin/Ozzie/ Markov/Voigt, as per claims 1,8 & 14 above, and further in view of Druzgalski et al. (US 20100083124). 
Regarding claims 6, 13 & 19, modified Jin teaches the method of claim 1, the computer program product of claim 8, and the system of claim 14, but does not disclose wherein the real-time location area information is a location of the client device of the user at the published time of the content item. 
However, in the same field of endeavor, Druzgalski teaches real-time location area information is a location of the client device of the user at the published time of the content item (Druzgalski: [0040] discussing "the host server 100 aggregates web feeds that are relevant to a geographical locale from multiple sources (e.g., content providers 108). The web feeds generally include news feeds that are temporally relevant to the time of access of the web site through which the news feeds are published. In addition, the web feeds are generally spatially relevant to a user's geographical location in real-time/near real time" and [0042] discussing "host server 100 can, in one embodiment, analyze the web feeds (e.g., news feeds) and perform selective filtering to ensure that the published feeds are geographically relevant and/or temporally relevant" and [0053] discussing a "longitude/latitude is within a specific distance compared to the geographical location"). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the filtering as taught by Jin to include filtering based on geographically and temporally relevant content as taught by Druzgalski with the motivation of preventing a user from being inundated with feeds and updates that they are not interested in (Druzgalski: [0004]).

Response to Arguments
Applicant’s remarks, filed March 10, 2021, have been considered.  A new grounds of rejection is presented to address the new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629